        Case 1:18-cv-01928-JDB Document 51 Filed 06/18/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


BRANDON MONTGOMERY,
       Plaintiff,

                    v.                                 Civil Action No. 18-1928 (JDB)

   DISTRICT OF COLUMBIA,
       Defendant.


                          SIXTH AMENDED SCHEDULING ORDER

       Upon consideration of [50] defendant's Consent Motion for Extension of Time to Submit

Disclosures, and the entire record herein, it is hereby ORDERED that the motion is GRANTED;

and it is further ORDERED that the following schedule shall govern further proceedings:

     1. Defendant shall submit its expert disclosures by not later than June 24, 2021.

        Plaintiff shall submit his rebuttal disclosures, if any, by not later than July 14, 2021.

     2. Expert discovery shall close on August 4, 2021.

     3. Dispositive motions are due by not later than September 13, 2021. Any oppositions to

        those motions are due by not later than October 20, 2021. Any replies are due by not

        later than November 3, 2021.

     4. As to all other discovery issues not addressed in this Scheduling Order, the parties must

        comply with the limitations and requirements of the Federal Rules of Civil Procedure and

        the Local Civil Rules of this Court. In the event that a discovery dispute arises, the

        parties shall make a good faith effort to resolve or narrow the areas of disagreement. If

        the parties are unable to resolve the discovery dispute, the parties shall jointly call

        chambers at (202) 354-3430 before filing a discovery motion, at which time the Court

        will make a determination as to the manner in which it will handle the discovery dispute.



                                             1
  Case 1:18-cv-01928-JDB Document 51 Filed 06/18/21 Page 2 of 2



5. A status conference is scheduled for 10:00 a.m. on August 5, 2021.

   SO ORDERED.

                                                                /s/
                                                         JOHN D. BATES
                                                     United States District Judge
Dated: June 18, 2021




                                       2
